Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 8,
2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00347-CV
____________
 
IN RE JAMES ANDREW WALKER, II, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
29, 2008, relator, James Andrew Walker, II, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable John Ellisor, presiding judge of the 240th District Court of Brazoria
County, to compel relator=s trial attorney to comply with the trial court=s December 18, 2007 order by filing
an affidavit responding to the ineffective assistance of counsel claims raised
in his application for writ of habeas corpus.  




A court
of appeals abuses its discretion in granting a mandamus when the act sought to
be compelled is not ministerial.  State ex rel. Hill v. Court of Appeals for
the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Because the
act relator seeks to compel is not ministerial, he has not established his
entitlement to the extraordinary relief of a writ of mandamus.  Accordingly, we
deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 8, 2008.
Panel consists of Justices Yates,
Anderson and Brown.